Citation Nr: 1414997	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-44 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

In a January 2011 statement, the Veteran contended that while serving on the USS Midway, he went on a flight with his Division Officer that landed in Vietnam.  The Veteran stated that he believed this flight occurred sometime in September 1965.  The Board finds that a request for deck logs from the USS Midway for the month of September 1965 may aid in substantiating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Request deck logs from the USS Midway for the entire month of September 1965 through official sources.  The request(s) and response(s) must be placed in the claim file.  If the requested records are not available, the Veteran should be notified of such.
 
2. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


